        Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 1 of 13




Re:    City and County of San Francisco, et al. v. Purdue Pharma L.P., et al.,
       Case No. 3:18-cv-7591-CRB

Dear Judge Corley:

       Plaintiffs and Defendants submit this letter outlining a dispute arising from Plaintiffs’
First Amended Government Plaintiff Fact Sheet (“Amended PFS”). Dkt. 223-1. Lead counsel
met and conferred in good faith on August 6, 2020 and remain at an impasse.

                                     DEFENDANTS’ POSITION
        In MDL Case Management Order One (“CMO-1”), Judge Polster instituted a Plaintiff
Fact Sheet (“PFS”) requirement—a common MDL mechanism to provide uniform early
disclosure of critical discovery. Significantly, the MDL Court approved the specific questions in
the fact sheet, which had been negotiated by the parties at considerable length, and ordered all
governmental plaintiffs to answer them no later than 90 days after their case is docketed in the
MDL. Recognizing the scope and importance of the discovery required by the PFS, this Court
permitted it to “substitute for initial disclosures.” Dkt. 142 at 2.

        Plaintiffs submitted an initial PFS in April 2019 and the Amended PFS on May 29, 2020,
stating that they “substitute this First Amended Government Fact Sheet for their initial
disclosures.” Dkt. 223-1 at 1. Both documents were materially incomplete. Plaintiffs left
certain questions entirely unanswered and provided incomplete or evasive answers to others.
Defendants have raised these deficiencies with Plaintiffs repeatedly.1 Plaintiffs do not deny
these deficiencies but refuse to provide a timeline by which they will cure them.

         Plaintiffs argue they had no obligation to conduct any investigations until their case was
remanded and the MDL discovery stay lifted. But all governmental plaintiffs were ordered to
answer the PFS and were “not excused from providing the requested information for failure to
appropriately investigate [their] case.” Dkt. 223-1 at 1. Plaintiffs do not need formal discovery
to tell Defendants what they already have or to conduct the investigations required by the PFS.
Nothing prevented them from doing so at any point in the last 20 months.2

        Plaintiffs’ failures prejudice Defendants’ ability to pursue discovery needed to mount
their defense. The PFS questions to which Plaintiffs have refused to respond or provided
incomplete responses go to the heart of their claims, including causation and damages:



1
    Defendants first raised the deficiencies in Plaintiffs’ Amended PFS in a letter on June 29,
2020 and raised them again in an email on July 16, during a phone call on July 17, in a letter on
July 22, in an email on July 28, and in another phone call between lead counsel on August 6,
2020.
2
    Plaintiffs suggest that the discovery special master recently denied defendants’ request for
supplemental PFS responses in the MDL. To the contrary, the special master ordered plaintiffs
“to answer promptly and fully [Defendants’] prioritized discovery – which is the same result” as
“order[ing] [them] to supplement their PFS,” and to do so “as soon as possible.” Ex. A at 1
(emphasis added).
                                                  1
        Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 2 of 13

Hon. Jacqueline Scott Corley
Page 2

        PFS I.B.3 & I.B.5 (Pharmacy “Suspicious Orders”): The PFS requires Plaintiffs to
indicate whether they “identify, track, or otherwise have in [their] possession, custody, or
control, information concerning whether a Pharmacy receives Prescription Opioids as a result of
a Suspicious Order” and “whether a Pharmacy filled suspicious orders for Opioids into [their]
geographic area since January 1, 2008.” Dkt. 223-1 at 16. Plaintiffs “interpret” both questions
to refer “only to Walgreen Co.” because it is “the only Defendant that operates pharmacies in
San Francisco.” Id. Neither question is limited to defendants. The PFS defines “Pharmacy” as
“a pharmacy located within Plaintiff’s geographic boundaries.” Ex. B at 8. That is consistent
with Plaintiffs’ claims. Their claims against the Distributor Defendants, for example, rest on the
alleged shipment of “suspicious orders”—not just to Walgreens, but to all pharmacies. The
existence of “suspicious orders” received or filled by any pharmacy in Plaintiffs’ geographic
boundaries—as well as Plaintiffs’ awareness of and failure to act on such orders—is plainly
relevant to Plaintiffs’ claims and to all Defendants’ defenses.

         PFS I.A.9 (Budget and Expenditures): The PFS requires Plaintiffs to identify “the actual
expenditure You made since January 1, 2008 with respect to each category of damages You
claim.” Dkt. 223-1 at 14-15. Plaintiffs state that “[t]he calculation of damages and monetary
relief is premature and will be dependent on expert analysis and additional discovery.” Id. at 14.
Defendants are entitled to know what expenditures, if any, Plaintiffs are currently aware of with
respect to each category of damages they identified, regardless of their belief that they may know
more later following additional discovery or expert analysis. It is not nearly enough, as Plaintiffs
suggest, that they list damages categories and provide a link to a collection of 353 budget-related
documents available online. See Ex. C. A review of a sample of those documents confirms that
the categories of damages alleged by Plaintiffs have no clear corresponding budget categories. It
is Plaintiffs’ obligation to provide an answer to the PFS, not for Defendants to piece together an
answer based on public budget reports—even if that were possible (and it is not).

        PFS I.B.1, I.B.4, and II.3 (Opioid Investigations): PFS I.B.1 requires Plaintiffs to identify
“each physician or other healthcare provider within Your boundaries who, based on the
information reasonably available to You, has been the target of a [closed] law enforcement or
administrative investigation You conducted concerning the physician’s or provider’s prescribing
or dispensing Prescription Opioids since January 1, 2008.” Dkt. 223-1 at 16. PFS I.B.4 similarly
requires Plaintiffs to identify “each Pharmacy within Your boundaries” investigated “concerning
the Pharmacy’s dispensing of Prescription Opioids.” Id. In turn, PFS II.3 requires Plaintiffs to
produce the “investigation file” for any investigations under PFS I.B.1 or I.B.4. Id. at 22. This
information is highly relevant, revealing, inter alia, the existence of non-party bad actors.

        Plaintiffs have provided no answer to these questions, stating that the “investigation of
questions I.B.1 and I.B.4 remains ongoing.” Id. And more than a month after Defendants raised
this deficiency, Plaintiffs refused to “commit to a date certain by which any particular
amendments or supplements would be made.” Ex. C. But it was Plaintiffs’ obligation to
complete any investigation by the deadline for submitting the PFS. As the PFS states, Plaintiffs
“are not excused from providing the requested information for failure to appropriately investigate
Your case.” Dkt. 223-1 at 1; see also FED. R. CIV. P. 26(a)(1)(E) (“A party is not excused from
making its disclosures because it has not fully investigated the case . . . .”). Plaintiffs filed their
complaint in December 2018, see Dkt. 1, and served an initial PFS in April 2019. Sixteen
months later, Plaintiffs still claim they cannot answer these critical questions.
                                                  2
        Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 3 of 13

Hon. Jacqueline Scott Corley
Page 3

        In meet and confers, Plaintiffs have represented that, as to PFS I.B.1, they understand that
there are three “city departments” that may have conducted investigations: “the Police
Department, the District Attorney’s office (acting on behalf of the State of California), and the
Department of Public Health.” Ex. C. Plaintiffs “believe” there are no records at the Police
Department “at this time” and say their “inquiries” regarding investigations by the Department of
Public Health are “ongoing.” Id. As to the DA’s office, Plaintiffs inexplicably claim that those
investigations are not in their “possession, custody, or control” because “any investigation by the
District Attorney’s office was conducted on behalf of the State of California.” Id. Yet, Plaintiffs
concede that the DA’s office is a “city department.” Id. Under the PFS, “You” and “Your” are
expressly defined to mean “each individual Plaintiff named in this action, including, its
departments. . . .” Ex. B (emphasis added). As to PFS I.B.4, Plaintiffs have stated only that,
“based on [their] investigation thus far,” they do not “anticipate” that responsive information will
be “reasonably available.” Ex. C. Plaintiffs have provided no valid justification for failing to
complete these investigations and provide this critical discovery to Defendants.

       Relief Requested: Judge Polster has already ordered Plaintiffs to answer these questions
and they have had more than sufficient time to do so. Time is of the essence given the tight case
schedule. Defendants accordingly ask that Plaintiffs be required to provide full answers within
seven (7) calendar days. The requested relief is justified. Courts routinely grant motions to
compel and impose sanctions for failures to submit complete initial disclosures or to provide
complete answers in court-ordered fact sheets. FED. R. CIV. P. 37(a)(3)(A) (“If a party fails to
make a disclosure required by Rule 26(a), any other party may move to compel disclosure and
for appropriate sanctions.”). FED. R. CIV. P. 37(a)(4) (“[A]n evasive or incomplete disclosure,
answer, or response must be treated as a failure to disclose, answer, or respond.” ).3

                                   PLAINTIFFS’ POSITION

       This is a manufactured dispute.

        Consistent with Judge Polster’s order regarding PFSs and waiver of initial disclosures in
CMO-1 (§§ 9b and 9i), and his stay of discovery in all cases not then-selected as bellwethers also
in CMO-1 (§ 9a), Plaintiffs served their initial PFS on April 22, 2019, with information then
available. Plaintiffs do not “argue they had no obligation to conduct any investigations until
their case was remanded.” Supra at 1. Plaintiffs conducted an investigation prior to remand and
provided the responsive information they had reasonably available.

       When Plaintiffs were selected for remand by the JPML in January 2020, Plaintiffs
prepared for the lift of Judge Polster’s discovery stay and immediately began investigating
appropriate custodians and sources of relevant evidence. Plaintiffs filed an Amended Complaint

3
    See, e.g., City & County of San Francisco v. Tutor-Saliba Corp., 218 F.R.D. 219, 222 (N.D.
Cal. 2003); Cordeiro v. Sysco Food Servs. of Sacramento, Inc., 2010 WL 5233009, *3 (E.D. Cal.
Dec. 16, 2010); Fields v. Ferguson Enterps., Inc., 2009 WL 10675538, *1-2 (W.D. Wash. July
30, 2009); In re Phenylpropanolamine (PPA) Prods. Liability Litig., 460 F.3d 1217, 1234 (9th
Cir. 2006); In re Asbestos Prods. Liability Litig. (No. VI), 718 F.3d 236, 240-41 (3rd Cir. 2013);
In re Zostavax (Zoster Vaccine Live) Prods. Liability Litig., 2020 WL 1506434, *1-5 (E.D. Pa.
March 30, 2020).
                                                 3
        Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 4 of 13

Hon. Jacqueline Scott Corley
Page 4

on March 13, 2020, which significantly streamlined certain claims and allegations. Dkt. 128.
And on May 29, 2020, Plaintiffs served their Amended PFS pursuant to this Court’s April 2,
2020 Order re Partial Case Management Schedule, Dkt. 142 at 2. Plaintiffs provided their
amended responses based on information then reasonably available to them and intend to
supplement responses based on the discovery of additional information. See Dkt. 223-1 at 1.

        MDL Special Master David Cohen recently addressed precisely this issue in Case Track
3, which is scheduled for trial in May 2021 before Judge Polster. There, as here, the defendants
moved to compel plaintiffs to supplement their purportedly deficient PFS responses. Special
Master Cohen denied defendants’ motion, stating “it only makes sense that [Defendants’] T3
discovery requests would seek the same information as the PFS and be even more thorough. So it
makes sense that disputes over whether [Plaintiffs] produced the requested information should be
resolved within the context of the more-comprehensive T3 discovery, where the battle is now
being fought.” Ex. A (July 21, 2020 Ruling by Special Master Cohen). That ruling is consistent
with Judge Breyer’s determination that the PFS should substitute as initial disclosures here. Dkt.
142 at 2. Initial disclosures are commonly amended and updated throughout the course of
discovery. Moreover, Plaintiffs will have the information required to more fully respond to
certain aspects of the PFS once their document production nears substantial completion and all
relevant custodians have been identified and interviewed.

        Discovery is proceeding apace, and Plaintiffs have already agreed to produce custodial
and other information from many of San Francisco’s largest departments and to supplement the
Amended PFS as discovery unfolds. Indeed, Plaintiffs are deeply engaged in a rigorous
investigation, which involves teams of lawyers from multiple firms conducting numerous
interviews to identify custodians from relevant departments, including, inter alia, the Department
of Public Health (“DPH”), Probation, Department of Public Works, Department of Recreation
and Parks, and the San Francisco Fire Department. Plaintiffs have also already agreed to collect,
review, and produce documents for 18 custodians. Running a partial set of only those search
terms already agreed to by the parties surfaced more than 600,000 custodial documents to date,
and Plaintiffs are in the process of reviewing and preparing to produce, on a rolling basis,
responsive, non-privileged documents from these custodial files and from common, non-
custodial document repositories. However, Plaintiffs are not presently able to identify with
specificity and finality all of the information requested in the PFS, which will be informed by
Plaintiffs’ ongoing document collection and review and witness investigation.

        PFS §§ I.B.3. & I.B.5. (Pharmacy “Suspicious Orders”): These requests seek information
concerning “whether a Pharmacy receives Prescription Opioids as a result of a Suspicious
Order,” or “whether a Pharmacy filled Suspicious Orders for Opioids” in San Francisco. Dkt.
223-1 at 16. To the extent this information exists, it is more likely in the possession, custody,
and control of Walgreens and third-party pharmacies who were under the legal obligation to
report such orders to the DEA. See In re Nat’l Prescription Opiate Litig., No. 1:17-md-2804,
2019 WL 3917575, at *7 (N.D. Ohio Aug. 19, 2019) (finding opioid manufacturers and
distributors were required to inform the DEA of “suspicious orders when discovered”). Thus,
identification of “suspicious orders” will be the subject of Plaintiffs’ affirmative discovery to
Defendants. That said, Plaintiffs do not believe there is responsive information here, however,


                                                4
        Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 5 of 13

Hon. Jacqueline Scott Corley
Page 5

investigation into the relevant documentation and custodians is underway, and to the extent
suspicious order documents responsive to the requests are discovered, they will be produced.

         PFS § I.A.9. (Budget and Expenditures): In the Amended PFS, Plaintiffs state that they
“seek damages for the City’s RICO claims. For Plaintiffs’ other claims, the People seek
monetary relief in the forms of abatement costs, civil penalties, and/or restitution.” Dkt. 223-1 at
14-15. Defendants are correct that Plaintiffs state “[t]he calculation of damages and monetary
relief is premature and will be dependent on expert analysis and additional discovery.” Id. This
remains true. Plaintiffs’ response also provides the San Francisco Controller’s website
containing the City’s budget and expenditures, and separately lists the categories of damages for
each of the relevant areas identified in that question (e.g., law enforcement, incarceration, and
public health). Again, Plaintiffs’ investigation is ongoing, and to the extent relevant
documentation is found in Plaintiffs’ possession, custody or control, it will be produced.

        PFS §§ I.B.1., I.B.4., and II.3. (Opioid Investigations): PFS §§ I.B.1., I.B.4. and II.3.
seek information and documentation regarding the physicians or healthcare providers that have
“been the target of a law enforcement or administrative investigation[s]” in San Francisco. Dkt.
223-1 at 16. Plaintiffs have identified for Defendants three departments where such
investigations may possibly have occurred: the Police Department, DPH, and the District
Attorney’s office. As explained to Defendants, Plaintiffs have not identified any records of
Police Department investigations, and based on their inquiry, believe that none exist.4 Any such
investigations in which the District Attorney’s office was involved originated with the Medical
Board of California, and are therefore outside Plaintiffs’ possession, custody, or control. 5
Plaintiffs continue to actively investigate whether DPH has any responsive documents. Based on
the investigation conducted thus far, Plaintiffs do not expect there to be significant responsive
information to these requests. Plaintiffs will update the PFS if more information becomes
available.

        Defendants also take issue with Plaintiffs’ response to § I.B.4. regarding pharmacies that
have been the target of law enforcement or administrative investigations “concerning the
pharmacy’s dispensing of [p]rescription [o]pioids.” Dkt. 223-1 at 16. Based on their inquiries
thus far, Plaintiffs do not believe the City has conducted any such investigations. Again,
Plaintiffs will update the PFS if more information becomes available.

        In sum, Defendants’ contention that Plaintiffs were compelled to complete any
investigation by the deadline for submitting the Amended PFS is not supported by any authority.
Indeed, it conflicts with CMO-1, which stayed discovery for all plaintiffs other than those
involved in Case Track 1. And Defendants’ self-imposed seven-day deadline for Plaintiffs’ PFS
amendment is arbitrary and unsupported. The PFS instructions provide that Plaintiffs have the
right to provide “supplemental answers if [they] obtain further information between the time of
answering and the trial.” MDL Dkt. 638-1 at 7. Plaintiffs are and will continue to do so.


4
    Plaintiffs addressed these issues during a meet and confer call on July 17, 2020, and via
correspondence on July 31, 2020.
5
    The Medical Board’s investigatory and enforcement processes are summarized at
https://www.mbc.ca.gov/Download/Documents/enforcement-process.pdf.
                                                 5
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 6 of 13

Hon. Jacqueline Scott Corley
Page 6

  DATED: August 19, 2020                          Respectfully submitted,

  By: /s/ Steven J. Boranian                      By: /s/ Sonya D. Winner
      Steven J. Boranian (Bar No. 174183)             Sonya D. Winner (Bar No. 200348)
      Luke S. Porter (Bar No. 323847)                 Nathan E. Shafroth (Bar No. 232505)
      REED SMITH LLP                                  Isaac D. Chaput (Bar No. 326923)
      101 Second Street, Suite 1800                   COVINGTON & BURLING LLP
      San Francisco, CA 94105                         Salesforce Tower
      Telephone: (415) 543-8700                       415 Mission Street, Suite 5400
      Facsimile: (415) 391-8269                       San Francisco, California 94105-2533
      sboranian@reedsmith.com                         Telephone: + 1 (415) 591-6000
      lporter@reedsmith.com                           Facsimile: + 1 (415) 591-6091

      Eric J. Buhr (Bar No. 217528)                   Attorneys for Defendant
      Sarah B. Johansen (Bar No. 313023)              McKesson Corporation
      REED SMITH LLP
      355 South Grand Avenue, Suite 2900
      Los Angeles, CA 90071                       By: /s/ Neelum J. Wadhwani
      Telephone: (213) 457-8000                       Neelum J. Wadhwani (Bar No. 247948)
      Facsimile: (213) 457-8080                       Enu A. Mainigi (pro hac vice)
      ebuhr@reedsmith.com                             WILLIAMS & CONNOLLY LLP
      sjohansen@reedsmith.com                         725 Twelfth Street, NW
                                                      Washington, DC 20005
      Attorneys for Defendant                         Tel: (202) 434-5000
      AmerisourceBergen Drug Corporation              Fax: (202) 434-5029
                                                      nwadhwani@wc.com
                                                      emainigi@wc.com
  By: /s/ Rocky C. Tsai
      Rocky C. Tsai (S.B. #221452)                    Edward W. Swanson, SBN 159859
      Traci J. Irvin (S.B. #309432)                   August Gugelmann, SBN 240544
      ROPES & GRAY LLP                                SWANSON & McNAMARA LLP
      Three Embarcadero Center                        300 Montgomery Street, Suite 1100
      San Francisco, CA 94111-4006                    San Francisco, California 94104
      Tel: (415) 315-6300                             Telephone: (415) 477-3800
      Fax: (415) 315-6350                             Facsimile: (415) 477-9010
      rocky.tsai@ropesgray.com                        ed@smllp.law
      traci.irvin@ropesgray.com                       august@smllp.law

      Attorneys for Defendants Mallinckrodt           Attorneys for Defendant
      LLC and SpecGx LLC                              Cardinal Health, Inc.




                                              6
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 7 of 13

Hon. Jacqueline Scott Corley
Page 7

  By: /s/ Karl Stampfl                              By: /s/ Wendy West Feinstein
      Zachary W. Byer (S.B. #301382)                    Zachary Hill (Bar No. 275886)
      KIRKLAND & ELLIS LLP                              MORGAN, LEWIS & BOCKIUS LLP
      555 South Flower Street                           One Market, Spear Street Tower
      Los Angeles, CA 90071                             San Francisco, CA 94105-1596
      Tel: (213) 680-8400                               Telephone: 1.415.442.1000
      zachary.byer@kirkland.com                         Email: zachary.hill@morganlewis.com

      Jennifer G. Levy, P.C. (pro hac vice)             Wendy West Feinstein (pro hac vice)
      KIRKLAND & ELLIS LLP                              MORGAN, LEWIS & BOCKIUS LLP
      1301 Pennsylvania Ave., N.W.                      One Oxford Centre, 32nd Fl.
      Washington, D.C. 20004                            Pittsburgh, PA 15219-6401
      Tel: (202) 879-5000                               Telephone: 1.412.560.7455
      Fax: (202) 879-5200                               Email: wendy.feinstein@morganlewis.com
      jennifer.levy@kirkland.com
                                                        Attorneys for Defendants Teva
      Donna Welch, P.C. (pro hac vice)                  Pharmaceuticals USA, Inc.; Cephalon, Inc.;
      Timothy W. Knapp, P.C. (pro hac vice)             Actavis LLC; Actavis Pharma, Inc. f/k/a
      Karl Stampfl (pro hac vice)                       Watson Pharma, Inc.; Watson
      KIRKLAND & ELLIS LLP                              Laboratories, Inc.; Warner Chilcott
      300 North LaSalle, Chicago, IL 60654              Company LLC; Actavis South Atlantic LLC;
      Tel: (312) 862-2000                               Actavis Elizabeth LLC; Actavis Mid
      Fax: (312) 862-2200                               Atlantic LLC; Actavis Totowa LLC; Actavis
      donna.welch@kirkland.com                          Kadian LLC; Actavis Laboratories UT, Inc.
      tknapp@kirkland.com                               f/k/a Watson Laboratories, Inc.-Salt Lake
      karl.stampfl@kirkland.com                         City; and Actavis Laboratories FL, Inc. f/k/
                                                        Watson Laboratories, Inc.-Florida.
      Attorneys for Defendants Allergan
      Finance, LLC f/k/a Actavis, Inc. f/k/a/
      Watson Pharmaceuticals, Inc., Allergan
      Sales, LLC, Allergan USA, Inc. and
      specially appearing Allergan Limited
      (f/k/a Allergan plc)




                                                7
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 8 of 13

Hon. Jacqueline Scott Corley
Page 8

  By: /s/ Amy R. Lucas                              By: /s/ Alan R. Ouelette
      Amy R. Lucas (S.B. #264034)                       Alan R. Ouellette (CA Bar No. 272745)
      O’MELVENY & MYERS LLP                             FOLEY & LARDNER LLP
      1999 Avenue of the Stars, 8th Floor               555 California Street, Suite 1700
      Los Angeles, CA 90067                             San Francisco, CA 94104-1520
      Tel: (310) 553-6700                               Telephone: (415) 434-4484
      Fax: (310) 246-6779                               Facsimile: (415) 434-4507
      alucas@omm.com                                    aouellette@foley.com

      Charles C. Lifland (S.B. #108950)                 James W. Matthews (Pro Hac Vice)
      Sabrina H. Strong (S.B. #200292)                  Ana M. Francisco (Pro Hac Vice)
      O’MELVENY & MYERS LLP                             Katy E. Koski (Pro Hac Vice)
      400 South Hope Street                             FOLEY & LARDNER LLP
      Los Angeles, CA 90071                             111 Huntington Avenue
      Tel: (213) 430-6000                               Boston, MA 02199-7610
      Fax: (213) 430-6407                               Telephone: (617) 342-4000
      clifland@omm.com                                  Facsimile: (617) 342-4000
      sstrong@omm.com                                   jmatthews@foley.com
                                                        francisco@foley.com
      Amy J. Laurendeau (S.B. #198321)                  kkoski@foley.com
      O’MELVENY & MYERS LLP
      610 Newport Center Drive, 17th Floor              Attorneys for Defendant Anda, Inc.
      Newport Beach, CA 92660
      Tel: (949) 823-6900
      Fax: (949) 823-6994
      alaurendeau@omm.com

      Stephen D. Brody (pro hac vice)
      O’MELVENY & MYERS LLP
      1625 Eye Street, NW
      Washington, DC 20006
      Tel: (202) 383-5300
      Fax: (202) 383-5414
      sbrody@omm.com

      Attorneys for Defendants Johnson &
      Johnson, Janssen Pharmaceuticals, Inc.,
      Ortho-McNeil-Janssen
      Pharmaceuticals, Inc., and Janssen
      Pharmaceutica, Inc.




                                                8
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 9 of 13

Hon. Jacqueline Scott Corley
Page 9

   By: /s/ Sean O. Morris                          By: /s/ Joshua D. Dick
       Sean O. Morris (SBN 200368)                     Charles J. Stevens (SBN 106981)
       John D. Lombardo (SBN 187142)                   cstevens@gibsondunn.com
       Christopher Beeler (SBN 330496)                 Joshua D. Dick (SBN 268853)
       ARNOLD & PORTER KAYE                            jdick@gibsondunn.com
       SCHOLER LLP                                     Kelsey J. Helland (SBN 298888)
       777 South Figueroa Street, 44th Floor           khelland@gibsondunn.com
       Los Angeles, California 90017-5844              GIBSON DUNN & CRUTCHER LLP
       Tel: (213) 243-4000                             555 Mission Street, Suite 3000
       Fax: (213) 243-4199                             San Francisco, CA 94105
       Sean.Morris@arnoldporter.com                    Telephone: 415.393.8200
       John.Lombardo@arnoldporter.com                  Facsimile: 415.393.8306

       Attorneys for Defendants Endo                  Kaspar Stoffelmayr (pro hac vice)
       Pharmaceuticals Inc., Endo Health              kaspar.stoffelmayr@bartlitbeck.com
       Solutions Inc., Par Pharmaceutical,            Katherine M. Swift (pro hac vice)
       Inc., and Par Pharmaceutical                   kate.swift@bartlitbeck.com
       Companies, Inc.                                BARTLIT BECK LLP
                                                      54 West Hubbard Street
                                                      Chicago, IL 60654
                                                      Telephone: 312.494.4400
                                                      Facsimile: 312.494.4440

                                                      Alex Harris (pro hac vice)
                                                      alex.harris@bartlitbeck.com
                                                      BARTLIT BECK LLP
                                                      1801 Wewatta Street, Suite 1200
                                                      Denver, CO 80202
                                                      Telephone: 303.592.3100
                                                      Facsimile: 303.592.3140

                                                      Attorneys for Defendant Walgreen Co.




                                               9
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 10 of 13

Hon. Jacqueline Scott Corley
Page 10

  DATED: August 19, 2020                   Respectfully submitted,

                                           /s/ Richard M. Heimann
  DENNIS J. HERRERA                        Elizabeth J. Cabraser
  City Attorney                            Richard M. Heimann
  RONALD P. FLYNN                          Paulina do Amaral
  YVONNE R. MERE                           Kevin R. Budner
  OWEN J. CLEMENTS                         Michael Levin-Gesundheit
  SARA J. EISENBERG                        Jacob H. Polin
  JAIME M. HULING DELAYE                   LIEFF CABRASER HEIMANN &
  Deputy City Attorneys                    BERNSTEIN, LLP
  Fox Plaza                                275 Battery Street, 29th Floor
  1390 Market Street, Sixth Floor          San Francisco, California 94111-3339
  San Francisco, CA 94102                  Telephone: 415.956.1000
  Telephone: 415/554-3957                  Facsimile: 415.956.1008
  jaime.hulingdelaye@sfcityatty.org        ecabraser@lchb.com

  Aelish M. Baig                           Paul J. Geller
  Matthew S. Melamed                       Mark J. Dearman
  Hadiya K. Deshmukh                       Dorothy P. Antullis
  ROBBINS GELLER RUDMAN & DOWD             ROBBINS GELLER RUDMAN & DOWD LLP
  LLP                                      120 East Palmetto Park Road, Suite 500
  Post Montgomery Center                   Boca Raton, FL 33432
  One Montgomery Street, Suite 1800        Telephone: 561/750-3000
  San Francisco, CA 94104                  561/750-3364 (fax)
  Telephone: 415/288-4545                  pgeller@rgrdlaw.com
  415/288-4534 (fax)                       mdearman@rgrdlaw.com
  aelishb@rgrdlaw.com                      dantullis@rgrdlaw.com

  Thomas E. Egler                          Louise Renne
  Carissa J. Dolan                         RENNE PUBLIC LAW GROUP
  ROBBINS GELLER RUDMAN & DOWD             350 Sansome Street, Suite 300
  LLP                                      San Francisco, CA 94104
  655 West Broadway, Suite 1900            Telephone: 415/848-7240
  San Diego, CA 92101                      415/848-7230 (fax)
  Telephone: 619/231-1058                  lrenne@publiclawgroup.com
  619/231-7423 (fax)
  tome@rgrdlaw.com
  cdolan@rgrdlaw.com




                                      10
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 11 of 13

Hon. Jacqueline Scott Corley
Page 11


  Jennie Lee Anderson                              Kevin Sharp
  Audrey Siegel                                    SANFORD HEISLER SHARP, LLP
  ANDRUS ANDERSON LLP                              611 Commerce Street, Suite 3100
  155 Montgomery Street, Suite 900                 Nashville, TN 37203
  San Francisco, CA 94104                          Telephone: 615/434-7000
  Telephone: 415/986-1400                          615/434-7020 (fax)
  415/986-1474 (fax)                               ksharp@sanfordheisler.com
  jennie@andrusanderson.com
  audrey.siegel@andrusanderson.com

  Edward Chapin                                    David S. Casey, Jr.
  SANFORD HEISLER SHARP, LLP                       Gayle M. Blatt
  655 West Broadway, Suite 1700                    Alyssa Williams
  San Diego, CA 92101                              CASEY GERRY SCHENK FRANCAVILLA
  Telephone: 619/577-4253                          BLATT & PENFIELD LLP
  619/577-4250 (fax)                               110 Laurel Street
  echapin2@sanfordheisler.com                      San Diego, CA 92101-1486
                                                   Telephone: 619/238-1811
                                                   619/544-9232 (fax)
                                                   dcasey@cglaw.com
                                                   gmb@cglaw.com
                                                   awilliams@cglaw.com

  Ellen Relkin                                     Melinda Davis Nokes
  Paul Pennock                                     WEITZ & LUXENBERG P.C.
  WEITZ & LUXENBERG P.C.                           1880 Century Park East
  700 Broadway                                     Los Angeles, CA 90067
  New York, NY 10003                               Telephone: 310/247-0921
  Telephone: 212/558-5500                          310/786-9927 (fax)
  212/344-5461 (fax)                               mnokes@weitzlux.com
  erelkin@weitzlux.com
  ppennock@weitzlux.com

  Attorneys for Plaintiffs The City and County of San Francisco, California and The People of the
  State of California, acting by and through San Francisco City Attorney Dennis J. Herrera




                                              11
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 12 of 13

Hon. Jacqueline Scott Corley
Page 12

                                   FILER’S ATTESTATION

      In accordance with Civil L.R. 5-1(i)(3), I attest that concurrence in the filing of this
document has been obtained from the above signatories.


 Dated: August 19, 2020                               By: /s/ Joshua D. Dick




                                                 12
       Case 3:18-cv-07591-CRB Document 238 Filed 08/19/20 Page 13 of 13

Hon. Jacqueline Scott Corley
Page 13

                               CERTIFICATE OF SERVICE

       I hereby certify that, on August 19, 2020, service of this document was accomplished
pursuant to the Court’s electronic filing procedures by filing this document through the ECF
system.


                                            /s/ Joshua D. Dick
                                            Joshua D. Dick




                                               13
